                                       Case 2:18-cv-00022-JCM-CWH Document 35 Filed 01/15/19 Page 1 of 3



                        1        PATRICK H. HICKS, ESQ., Bar # 4632
                                 SANDRA KETNER, ESQ., Bar # 8527
                        2        LITTLER MENDELSON, P.C.
                                 3960 Howard Hughes Parkway
                        3        Suite 300
                                 Las Vegas, NV 89169-5937
                        4        Telephone:    702.862.8800
                                 Fax No.:      702.862.8811
                        5        Email: phicks@littler.com
                                 Email: sketner@littler.com
                        6
                                 Attorneys for Defendant/Counterclaimant
                        7        CAESARS ENTERPRISE SERVICES, LLC
                        8                                       UNITED STATES DISTRICT COURT
                        9                                             DISTRICT OF NEVADA
                     10

                     11          REGINA FORD, an individual;
                     12                            Plaintiff,                     Case No. 2:18-00022-JCM-CWH
                     13          vs.                                              STIPULATION FOR DISMISSAL WITH
                                                                                  PREJUDICE; ORDER
                     14          CAESARS ENTERPRISE SERVICES,
                                 LLC, a Foreign Limited Liability
                     15          Company, DOES I-X; ROE
                                 CORPORATIONS I-X.
                     16
                                                   Defendants.
                     17

                     18         CAESARS ENTERPRISE SERVICES,
                                LLC, a Foreign Limited Liability
                     19         Company,
                     20                            Counterclaimant,
                     21         vs.
                     22         REGINA FORD, an individual,
                     23                            Counter-Defendant.
                     24                   IT IS HEREBY STIPULATED by and between the parties herein, through their respective

                     25          counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims and all

                     26          parties herein are hereby dismissed with prejudice.

                     27          ///

                     28          ///
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
      Las Vegas, NV 89169
          702.862.8800
                                   Case 2:18-cv-00022-JCM-CWH Document 35 Filed 01/15/19 Page 2 of 3



                        1               Each party will bear its own costs and attorneys' fees. All appearing parties have signed this
                        2        Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.
                        3       Dated: January 15, 2019                         Dated: January 15, 2019
                        4

                        5       /s/Jenny L. Foley                                /s/Sandra Ketner
                                JENNY L. FOLEY, Ph.D., ESQ.                      PATRICK H. HICKS, ESQ.
                        6       HKM EMPLOYMENT ATTORNEYS LLP                     SANDRA KETNER, ESQ.
                                                                                 LITTLER MENDELSON, P.C.
                        7       Attorneys for Plaintiff/Counter-Defendant
                                REGINA FORD                                      Attorneys for Defendant/Counterclaimant
                        8                                                        CAESARS ENTERPRISE SERVICES, LLC
                        9

                     10                                                         ORDER
                     11                                                        IT IS SO ORDERED.
                     12

                     13
                                                                               UNITED STATES DISTRICT JUDGE
                     14
                                                                               Dated this ______
                                                                                     January  16,day of ______________, 2019.
                                                                                                  2019.
                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
                                                                                  2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
      Las Vegas, NV 89169
          702.862.8800
                                   Case 2:18-cv-00022-JCM-CWH Document 35 Filed 01/15/19 Page 3 of 3



                        1                                                 PROOF OF SERVICE

                        2                          I am a resident of the State of Nevada, over the age of eighteen years, and not a party

                        3       to the within action. My business address is 200 S. Virginia Street, 8th Floor, Reno, Nevada

                        4       89501.1944. On January 15, 2019, I served the within document(s):

                        5                          STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER

                        6                          By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced
                                                  document was electronically filed and served upon the parties listed below through
                        7                          the Court’s Case Management and Electronic Case Filing (CM/ECF) system:
                        8                Jenny L. Foley, Ph.D., Esq.
                        9                HKM Employment Attorneys LLP
                                         1785 East Sahara Avenue
                     10                  Suite 325
                                         Las Vegas, NV 89104
                     11
                                                   I am readily familiar with the firm's practice of collection and processing
                     12
                                correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                     13
                                would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                     14
                                deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                     15
                                thereon fully prepaid in the ordinary course of business.
                     16
                                                   I declare under penalty of perjury that the foregoing is true and correct. Executed on
                     17
                                January 15, 2019, at Reno, Nevada.
                     18

                     19                                                                  /s/Esperansa Reinold
                     20                                                                  ESPERANSA REINOLD
                                Firmwide:155055679.1 083558.1237

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
                                                                                    3.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
      Las Vegas, NV 89169
          702.862.8800
